ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
ECC-RMA, LLC                                  )      ASBCA Nos. 59990, 59993, 59995
                                              )                 59997,60151
                                              )
Under Contract No. W912PL-10-D-0037           )

APPEARANCES FOR THE APPELLANT:                       Richard B. Oliver, Esq.
                                                     J. Matthew Carter, Esq.
                                                     Brian P. Cruz, Esq.
                                                       Pillsbury Winthrop Shaw Pittman LLP
                                                       Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     John F. Bazan, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Los Angeles

                 OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties'
stipulation and agreement, that the appeal is sustained. In the nature of a consent judgment,
the Board makes a monetary award to appellant in the amount of $816,265. This amount is
inclusive of interest. No further interest shall be paid.

       Dated: 16 March 2016


                                                  ROBERT T. PEACOCK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                          I concur

             d;J.
            ~c  /---2                                1~-
                                                             l~---
MARK~EMPL~~
                                                                \


Administrative Judge
                                                  ~il S~CKLEFORD
                                                  Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59990, 59993, 59995,
59997, 60151, Appeals ofECC-RMA, LLC, rendered in conformance with the Board's
Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2